MEMORANDUM **
Ennos Rennald Malagwar, aka Ennos Rennald M. Tanamal, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Dhital v. Mukasey, 532 F.3d 1044, 1050 (9th Cir.2008), and we deny the petition for review.
Malagwar filed his asylum application three years after he joined the Malukus Sovereignty Front and five years after conditions deteriorated for Christians in Indonesia during the 1998 riots. We agree with the BIA that even if Malagwar established changed circumstances, he did not file his asylum application within a reasonable period of time. See 8 C.F.R. § 1208.4(a)(4)(ii); Husyev v. Mukasey, 528 F.3d 1172, 1182 (9th Cir.2008).
Because Malagwar did not establish past persecution, substantial evidence supports the BIA’s conclusion that he failed to prove that he could not reasonably relocate in Indonesia. See 8 C.F.R. § 1208.13(b)(3)(i). He therefore has not shown a clear probability of persecution based on a protected ground if removed to *673Indonesia, Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.